Case 2:20-cv-11939-MAG-APP ECF No. 8 filed 08/06/20               PageID.217      Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TOLLBROOK WEST, LLC,                               Case No. 20-cv-11939
                                                   Hon. Mark A. Goldsmith
              Plaintiff,                           Magistrate Anthony P. Patti
v.

CITY OF TROY,

            Defendant.
___________________________________________________________/
CARSON FISCHER, PLC             LORI GRIGG BLUHM (P46908)
ROBERT CARSON (P11682)          JULIE Q. DUFRANE (P59000)
DAVID SCHLACKMAN (P58894)       Attorneys for City of Troy
Attorney for Plaintiff          500 W. Big Beaver Rd.
                           nd
4111 Andover Road, West 2 floor Troy, MI 48084
Bloomfield Hills, MI 48302      (248) 524-3320
(248) 644-4840                  j.dufrane@troymi.gov
___________________________________________________________/

     STIPULATED ORDER EXTENDING TIME FOR DEFENDANT CITY OF TROY TO
      FILE A RESPONSE AND BRIEF IN SUPPORT TO PLAINTIFF’S MOTION FOR
          REMAND AND EXTENDING TIME FOR PLAINTIFF TO RESPOND TO
                      DEFENDANT’S MOTION TO DISMISS

        Upon stipulation of the parties, through their respective counsel, and pursuant to

FED. R. CIV. P. 6(b)(1)(A), LR 7.1(a)(1) and LR 7.1(e)(2)(B), the parties agree, and it is

ordered, that the deadline for filing Defendant City of Troy’s Response and Brief in

Support pertaining to Plaintiff’s Motion for Remand is extended. Defendant’s Response

and Brief in Support shall be filed on or before August 31, 2020.

        Also pending before this Court is Defendant City of Troy’s Motion to Dismiss. The

parties further stipulate, and it is ordered, that Plaintiff’s deadline to file a Response and
Case 2:20-cv-11939-MAG-APP ECF No. 8 filed 08/06/20             PageID.218      Page 2 of 2



Brief in Support to the Motion to Dismiss shall be suspended until further order of the

court.

         SO ORDERED.

Dated: August 6, 2020                            s/Mark A. Goldsmith
       Detroit, Michigan                         MARK A. GOLDSMITH
                                                 United States District Judge



         It is stipulated and agreed:


         s/David E. Schlackman
         (electronic signature affixed by JQD with permission 8/4/2020)
         DAVID SCHLACKMAN (P
         Attorney for Tollbrook, LLC
         And Tollbrook West, LLC

         s/Julie Quinlan Dufrane
         Attorney for City of Troy
